 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
12                                       AT SEATTLE

13   MANJOT KAUR,
14                             Petitioner,               Case No. C19-1863-RAJ

15          v.                                           ORDER OF DISMISSAL

16   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY, et al.,
17
                               Respondents.
18

19
            Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
20   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

21   Court finds and ORDERS:
            (1)     The Court ADOPTS the Report and Recommendation;
22
            (2)     The Government’s motion to dismiss (Dkt. 5) is GRANTED;
23          (3)     Petitioner’s habeas petition (Dkt. 1) is DENIED;
            (4)     The stay of removal (Dkt. 3) is VACATED;


     ORDER OF DISMISSAL - 1
 1        (5)    This action is DISMISSED with prejudice; and
          (6)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.
 2
          Dated this 14th day of April, 2020.
 3

 4

 5
                                                        A
                                                        The Honorable Richard A. Jones
 6                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
